Title: II. Albert Gallatin’s Referral, [19 November 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


[19 Nov. 1801]
Both are of a trifling nature; the objection to both is that a salary officer ought not to receive any compensation but his salary; the whole of his time being supposed to belong to the public. On the other hand the services are not such as, by law, could be considered as the Treasurer’s official duty—Another objection lies against the claim for commissions on the Indian annuity arising from 
   
   The six nations sold the Genessee Country to R. Morris for an annuity which is vested in Bank stock, the dividends of which constitute the annuity—

 Bank dividends; which is that it is not consistent with policy to detain any thing, from the Indians under name of commn., especially when it is recollected that the President is trustee—
Respectfully submitted to the President of the United States by his most obt. Servt.
Albert Gallatin
